MEMORANDUM *
DirecTV, Inc. appeals the district court’s default judgments entered in its favor against Andy Le, Troy Ceballos, Mark Coy, and Mike Duong. The judgments stated that DirecTV shall recover attorneys’ fees and costs, but declined to award statutory damages. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review the district court’s denial of statutory damages for abuse of discretion. Cf. Sec. Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1015 (9th Cir.1997). The district court has “wide discretion in determining the amount of statutory damages to be awarded,” Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir.1984), and its requirement that DirecTV provide evidence of the extent of the interceptions was not an abuse of that discretion. See Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir.1977) (stating the general rule of law that allegations of complaint are not accepted as true with regard to damages).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.